NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  MARY L. JENKS,
                     Petitioner

                           v.

    OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent
            ______________________

                      2018-2176
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0831-18-0209-I-1.
                ______________________

              Decided: November 9, 2018
               ______________________

   MARY L. JENKS, Hammond, IN, pro se.

    SEAN LYNDEN KING, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for respondent. Also represented by
LISA LEFANTE DONAHUE, JOSEPH H. HUNT, ROBERT
EDWARD KIRSCHMAN, JR.
                ______________________

   Before MOORE, SCHALL, and STOLL, Circuit Judges.
2                                                JENKS v. OPM




PER CURIAM.
    Mary L. Jenks appeals the final decision of the Merit
Systems Protection Board affirming the Office of Person-
nel Management’s (“OPM”) finding that she was ineligible
to receive annuity benefits because she had applied for
and received a refund of her retirement contributions.
For the reasons that follow, we affirm.
                       BACKGROUND
    Ms. Jenks worked for the U.S. Postal Service from
1976 to 1991, and her service with USPS was covered by
the Civil Service Retirement System. In August 1991,
Ms. Jenks filed an application for refund of her retirement
deductions, which she received. The application form
stated: “If you have more than 5 years of service, you may
be entitled to annuity rights which will be forfeited by
payment of this refund unless you are later reemployed
subject to the Civil Service Retirement law.”
    In November 2017, Ms. Jenks applied for her retire-
ment annuity. OPM denied her request. It explained
that under 5 U.S.C. § 8342(a), Ms. Jenks was not entitled
to further benefits because she had received the retire-
ment deductions withheld from her salary when she
received her refund. Ms. Jenks appealed to the Board. In
an initial decision, the administrative judge found
Ms. Jenks failed to show she is entitled to the annuity,
agreeing with OPM that Ms. Jenks’ receipt of a refund in
1991 voided her annuity rights. The initial decision
became final on July 17, 2018. Ms. Jenks appeals. We
have jurisdiction under 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
     We will uphold a decision of the Board unless it is: “(1)
arbitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.”
JENKS v. OPM                                               3



5 U.S.C. § 7703(c). Ms. Jenks bears the burden of show-
ing she is entitled to retirement benefits. See Carreon v.
Office of Pers. Mgmt., 321 F.3d 1128, 1130 (Fed. Cir.
2003).
    Under § 8342(a), “the receipt of the payment of the
lump-sum credit by the employee or Member voids all
annuity rights under this subchapter based on the service
on which the lump-sum credit is based, until the employee
or Member is reemployed in the service subject to this
subchapter.” The loss of annuity rights may be cured by a
redeposit of the payment with interest. Carreon, 321 F.3d
at 1131 (citing 5 U.S.C. § 8334(d)).
    The Board did not err in affirming OPM’s denial of
Ms. Jenks’ request for an annuity. Substantial evidence
supports the Board’s finding that Ms. Jenks failed to
demonstrate she is entitled to an annuity. Ms. Jenks
applied for and received a refund of her retirement deduc-
tions in 1991, which generally voids entitlement to annui-
ty rights under § 8342(a). The application form notified
Ms. Jenks that her annuity could be forfeited after receiv-
ing her refund. Ms. Jenks states she is willing to redepos-
it her refund. Only current employees, however, are
eligible to make a redeposit, and Ms. Jenks does not claim
to be currently employed in a covered position by the
federal government. See §§ 8334(d)(1), 8342(a). We have
considered Ms. Jenks’ remaining arguments and find
them unpersuasive.
                       CONCLUSION
     For the foregoing reasons, the decision of the Board is
affirmed.
                       AFFIRMED
                          COSTS
    No costs.